1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                         WESTERN DIVISION
11

12   JESSE RAMON JOHNSON,                        )   No. CV 19-8485-DSF (PLA)
                                                 )
13                         Plaintiff,            )   ORDER DISMISSING CASE WITHOUT
                                                 )   PREJUDICE
14                   v.                          )
                                                 )
15   LOS ANGELES COUNTY, et al.,                 )
                                                 )
16                         Defendants.           )
                                                 )
17

18          On October 15, 2019, the Court denied plaintiff’s Application to Proceed Without Prepayment
19   of Filing Fees (“Application”), based on his failure to provide a certified copy of his trust fund
20   statement and certificate of an authorized officer. The Court ordered plaintiff to resubmit his
21   Application with the Certified Trust Account Statement and Disbursement Authorization within 30
22   days of the date of that Order and advised him that failure to do so would result in this case being
23   dismissed. (ECF No. 4). Plaintiff failed to resubmit his Application and other required documents,
24   or otherwise respond to the October 15, 2019, Order, and the time to do so is passed. Accordingly,
25   this action is dismissed without prejudice. IT IS SO ORDERED.
26

27   DATED: November 27, 2019                             ___________________________________
                                                              HONORABLE DALE S. FISCHER
28                                                           UNITED STATES DISTRICT JUDGE
